JOSEPH H. HUNT
Assistant Attorney General

MARCIA BERMAN
Assistant Branch Director

KAREN S. BLOOM
Senior Counsel
R. CHARLIE MERRITT
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street NW
Washington DC 20005
Phone: (202) 514-4964
Fax: (202) 616-8098
Karen.s.bloom@usdoj.gov


Attorneys for Defendant

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION

 NIESHA WRIGHT,                                  Case 3:17-cv-01066-JR

            Plaintiff,
 v.
                                                 MOTION TO STAY
 ELISABETH DEVOS,

            Defendant.


                                    LR 7-1 CERTIFICATION

         Counsel for the parties have conferred and Plaintiff’s counsel has authorized counsel for

the Government to state that Plaintiff objects to this motion.

                                             MOTION

         Defendant hereby moves for a stay of all proceedings, including the January 22, 2019

deadline for the parties’ joint status report.
______________________________________________________________________________
Motion to Stay                                  -1-                           Case No. 3:17-cv-01066-JR
       1.      On October 2, 2017, this Court granted Plaintiff’s unopposed motion to stay this

case, and ordered the parties to file Joint Status Reports every sixty (60) days. ECF 10, 11. The

parties’ next Joint Status Report is due January 22, 2019. ECF 28.

       2.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

       3.      Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

§ 1342.

       4.      Undersigned counsel for the Department of Justice therefore requests a stay of

proceedings, including the deadline for the parties’ next joint status report, until Congress has

restored appropriations to the Department.

       5.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, the status report deadline and any other deadlines be extended commensurate with the

duration of the lapse in appropriations.

       6.      Opposing counsel has authorized counsel for the Government to state that he

objects to this motion, and intends to file a response within 48 hours.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of proceedings, including a stay of the

deadline for the January 22, 2019 Joint Status Report in this case, until Department of Justice

attorneys are permitted to resume their usual civil litigation functions.



                                                -2-
Dated: January 16, 2019         Respectfully submitted,


                                JOSEPH H. HUNT
                                Assistant Attorney General

                                MARCIA BERMAN
                                Assistant Branch Director

                                /s/ Karen S. Bloom
                                KAREN S. BLOOM (DC # 499425)
                                Senior Counsel
                                R. CHARLIE MERRITT (VA # 89400)
                                Trial Attorney
                                U.S. Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street NW
                                Washington DC 20005
                                (202) 514-4964
                                (202) 616-8098
                                Karen.s.bloom@usdoj.gov

                                Counsel for Defendant




                          -3-
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing motion was delivered to all counsel of record

via the Court’s ECF notification system.

                                                    /s/ Karen S. Bloom
                                                    KAREN S. BLOOM




                                                4
